         Case 1:19-cr-00753-PGG Document 86 Filed 07/01/21 Page 1 of 1




                                                              July 1, 2021

VIA ECF
The Honorable Paul G. Gardephe
United States District Court
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

                     Re:      United States v. Luis Alberto Breceda, 19 Cr. 753 (PGG)

Dear Judge Gardephe:

        My client in the above-captioned case is currently scheduled to be sentenced by this
Court at an in-person proceeding at 4:00 p.m. on July 30, 2021. I write to respectfully request
that the Court reschedule Mr. Breceda’s sentencing to the morning of July 30, 2021, or any time
on July 29 or August 2.

       The reason for this request is that I have a parenting responsibility that will prevent me
from appearing before the Court in the afternoon of July 30. The Government, through AUSA
Daniel Nessim, informed me it has no objection to this request.

       I thank the Court for its consideration of this letter motion.

                                                              Respectfully submitted,

                                                                        /s/

                                                              Aaron Mysliwiec
                                                              Attorney for Luis Breceda

cc: AUSA Daniel Nessim (via ECF)


             MEMO ENDORSED

             The sentencing of the Defendant, currently scheduled for July 30, 2021 will
             now take place on July 29, 2021 at 12:00 p.m.




               July 6, 2021
